Citation Nr: 0018229	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from August 1959 to 
December 1960, died in December 1997.  The appellant has been 
recognized as the veteran's surviving spouse.

This appeal stems from a September 1998 rating decision of 
the RO that denied entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  An amended death certificate shows that the veteran's 
death was, in part, caused by asbestosis.

2.  Competent lay evidence has been submitted showing that 
the veteran may have been exposed to asbestos in service.

3.  Medical evidence indicates a potential relationship 
between the veteran's possible inservice asbestos exposure 
and the asbestosis diagnosed near the time of death.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The December 1997 death certificate was amended in October 
1998 to show that the veteran's death was, in part, caused by 
asbestosis.  This amendment was apparently made by the 
physician who signed the original death certificate.

At a March 1999 hearing, the appellant essentially testified 
that she herself had seen asbestos on the ship on which the 
veteran had served.  She indicated that she had been informed 
that what she had seen was, in fact, asbestos fiber(s).

A November 1996 VA outpatient record states that the veteran 
had a history of inservice exposure to asbestos.  An October 
1997 VA hospitalization summary indicate that the veteran had 
severe bilateral interstitial lung disease, possibly 
secondary to asbestos exposure.

The Board of Veterans' Appeals (Board) finds that the 
appellant is competent to state that she saw asbestos fibers 
on the ship on which the veteran had served.  While she may 
not be an expert with respect to insulation, such an 
observation is not outside the competence of laypersons.  
Moreover, it was reportedly confirmed to her that the 
veteran's ship had, in fact, contained asbestos.  The 
evidence in this case shows that at no time, except during 
service, was the veteran exposed to asbestos.  The medical 
evidence of record reveals that the veteran's asbestos 
exposure could possibly have led to his lung cancer, i.e. his 
cause of death.  Based upon this conclusion, and the 
supportive medical evidence, the Board finds that this claim 
is well grounded.  Caluza and Ramey, both supra.

Since additional development is necessary in this case, a 
REMAND, however, is required.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although several VA hospitalization summaries are of record, 
the clinical records that presumably were generated during 
those hospitalizations have not been obtained.  Aside from 
the fact that this claim is well grounded, VA has 
constructive knowledge of such post-1992 VA records, and they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Moreover, there are two unsigned VA pharmacological 
reports that the appellant has repeatedly submitted, but do 
not appear to have been obtained by the RO through its 
regular requests for records.  This would further seem to 
indicate that the claims file may not currently contain all 
relevant VA records.

During her March 1999 RO hearing, the appellant mentioned 
that the veteran had been hospitalized at Balboa Hospital, 
apparently shortly after service, due to respiratory 
problems.  These records may be relevant to this well-
grounded claim, and should be obtained.

Perhaps most importantly, the veteran had two private 
physician's--Donald Tayloe, M.D., who amended the death 
certificate; and Peter Baylor, M.D., who provided an opinion 
within one month prior to the veteran's death that the 
veteran had an asbestos-related lung disease.  Records from 
both physicians should be requested.

Further, VA has issued a circular entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular) which presents pertinent facts and information 
regarding the relationship between asbestos exposure and the 
development of disease.  The provisions of this circular were 
also later incorporated in VA Adjudication Procedure Manual, 
M21-1, Part VI, par. 7.21 (October 3, 1997).  The DVB 
Circular emphasizes the following criteria which must be 
taken into account by VA when adjudicating asbestos claims.  
See VAOPGCPREC 4-2000.  

For the foregoing reasons, this well-grounded claim is 
REMANDED to fulfill the duty to assist:

1.  The RO should attempt to obtain all 
medical records pertaining to the veteran 
(not previously obtained) from the VA 
Medical Center in Fresno, California.  
These should include all clinical records 
associated with the hospitalizations 
there in September, October and December 
1997, and if possible should include 
relevant VA pharmacological reports from 
any time and any records associated 
therewith.  All such records that are 
obtained should be associated with the 
claims file.

2.  After any necessary releases are 
signed, the RO should attempt to obtain 
all records pertaining to the veteran 
from Donald Tayloe, M.D., Peter Baylor, 
M.D., and Balboa Hospital, as noted in 
the claims file.  All such records that 
are obtained should be associated with 
the claims file.

3.  After the foregoing has been 
completed to the extent possible, and 
after any additional development deemed 
necessary by the RO has been undertaken, 
the RO should readjudicate the 
appellant's claim--including 
consideration of whether or not the 
veteran's service-connected bronchial 
asthma contributed substantially or 
materially to his death.  This should 
also include consideration of the 
criteria listed in DVB 21-88-8, VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21 (October 3, 1997) and 
VAOPGCPREC 4-2000.  The RO should also 
consider the Marso v. West, 13 Vet. 
App. 260 (1999) line of cases, as may be 
appropriate.  

4.  If the claim remains denied the RO 
should provide the appellant with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals




 



